Citation Nr: 0013111	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  96-43 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

What evaluation is warranted for patellofemoral syndrome of 
the left knee from April 5, 1995?

What evaluation is warranted for degenerative joint disease 
of the left knee from April 5, 1995?



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to April 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDING OF FACT

Since April 5, 1995, the veteran's degenerative joint disease 
of the left knee has been manifested by x-ray evidence of 
arthritis coupled with pain on motion but not by a 
compensable limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee since April 5, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(1999); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records reveal that the veteran injured her 
left knee in December 1986.  

The veteran presented a claim of entitlement to service 
connection for a left knee condition in July 1995, and was 
examined by VA in August 1995.  She told the examiner that 
her left knee had been tight and sore since she injured it 
during her service.  Her complaints pointed to pain in the 
retropatellar area.  The veteran reported that the pain would 
be worse when she would go down stairs, run, sit for a 
prolonged time, stand, and cross and uncross her legs.  She 
indicated that she had not experienced instability in the 
knee but had observed some popping of the knee joint.  On 
physical examination, no bony or muscle abnormalities were 
observed.  Tenderness of the patellofemoral compartments was 
detected with palpation.  The examination report stated 
veteran's range of motion in the knee was normal.  A 
diagnosis of left retropatellarfemoral pain was noted.

Records of outpatient treatment received by the veteran at 
the Salisbury, North Carolina VA Medical Center (VAMC) 
covered the period October 1995-March 1996.  They showed that 
in October 1995, the veteran was found to have some laxity of 
the medial collateral ligament in her left knee.  The veteran 
reported having pain on motion and difficulty walking, but 
her knee evinced no swelling, rubor, or redness.  The 
impression of the treating physician was left knee arthralgia 
versus arthritis, with medial collateral ligament laxity.  An 
ACE wrap was recommended.  Subsequent treatment notes dated 
in November 1995 and February 1996 characterized the 
veteran's left knee condition as degenerative arthritis.  The 
November 1995 note documented that the veteran was taking a 
nonsteroidal anti-inflammatory drug.  

In statements submitted to the RO with in January 1996 and 
February 1996, the veteran averred that she took pain 
medicine for her left knee condition regularly.  She 
emphasized her chronic pain from the condition.

In April 1997, the veteran was again afforded a VA 
examination.  She reported that she was in constant pain and 
was taking Naprosyn (naproxen).  She indicated that her left 
knee pain was became worse on long trips such as the one that 
she took to the place of examination.  On physical 
examination, the veteran displaced full range of motion (0-
140 degrees) in her left knee.  All her ligaments were 
intact, and she evinced no joint line pain.  She evinced 
pain, although the examination report described it as 
minimal, when pressure was applied to her patella while it 
was fully extended.  The veteran displayed the ability to 
squat and to stand on her toes and heels.  X-rays showed 
minimal degenerative change in the patellofemoral joint of 
the left knee.  The physical examination resulted in a 
diagnosis of mild patellofemoral syndrome, with x-ray 
evidence of minimal degenerative joint disease, of the left 
knee.

In October 1997, a private physician referred the veteran for 
a magnetic resonance imaging (MRI) study of her left knee.  
In his referral, the physician indicated that the knee 
cartilage might be damaged and that the veteran was having 
locking and swelling of the knee.  The MRI was conducted in 
November 1997.  It revealed "very minimal" degenerative 
meniscal disease with Type I central meniscal signal.  
Otherwise, the study was normal.  The report of the study 
stated specifically that there was no meniscal tear, joint 
effusion, bone contusion, or ligamentous pathology.  

Analysis

The veteran has alleged that her left knee disabilities are 
more severe than contemplated by the evaluations currently 
assigned.  Thus, the veteran's claims of entitlement to an 
increased evaluation of those disabilities are well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (1999).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The November 1995 rating action that the veteran appeals 
granted service connection for left knee retropatellar 
syndrome and assigned a noncompensable evaluation.  The RO 
increased the evaluation of the veteran's left knee condition 
in July 1996 on the basis of October 1995 outpatient 
treatment record which indicated that the veteran was found 
to have some laxity of the medial collateral ligament in her 
left knee.  This increase, like the original rating, was 
effected under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  In February 1999, the RO issued a 
supplemental statement of the case in which it purported to 
continue the 10 percent evaluation established in July 1996 
but to recharacterize the left knee disability as 
degenerative joint disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The appropriateness of this purported recharacterization of 
the veteran's left knee disability will be addressed in the 
Remand portion of this decision.  Here the Board notes that 
as to each disability of her left knee, the veteran must be 
considered to be seeking the maximum benefit allowed by law 
and regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Although the combined evaluation of the veteran for her left 
knee was increased to 10 percent during the pendency of this 
appeal, she has not been granted the maximum evaluation for 
either disability potentially available to her under relevant 
Diagnostic Codes.  Therefore, her claims remain in 
controversy. Id.

The Board also takes note of the fact that the veteran is 
seeking increases in the original evaluations of her left 
knee disabilities.  The distinction between a claim 
challenging an original rating of disability following a 
grant of service connection on that claim and a new claim for 
an increased rating of a disability is pertinent here.  
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) decided the case of 
Fenderson v. West, 12 Vet. App. 119, 126, (1999), and held 
that an original evaluation of a disability must address all 
evidence that was of record from the date of the filing of 
the claim on which service connection was granted (or from 
other applicable effective date).  Id. at 126-27.  The Court 
observed that, accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," ratings of the disability based on the facts 
shown to exist during separate periods of time.  Id.  The 
Court indicated that when the foregoing principles have not 
been observed in the adjudication of a claim for an increased 
original evaluation, a remand might be necessary.  Id. at 
132.

The RO did not explicitly address Fenderson (which was 
decided in January 1999) in assigning in its February 1999 
statement of the case a 10 percent evaluation to the 
veteran's left knee degenerative joint disease.  The Court 
has held that when the Board addresses an issue that has not 
been addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1995).  However, the Board finds that 
no prejudice to the veteran will result if it reviews the 
RO's decision on the issue of an increased evaluation of her 
left knee degenerative joint disease instead of remanding it 
to the RO.  Review of the history of the RO's treatment of 
the issue shows that the RO considered all evidence of record 
on file since the effective date of the original service 
connection claim.  Furthermore, the RO granted the veteran a 
compensable rating for this disability as of the effective 
date of the original claim and did so on the basis of 
evidence that documented a change in the severity of the 
disability since that effective date.  (Indeed, in view of 
the evidence of record, which is ambiguous as to whether the 
veteran had a diagnosis of left knee degenerative joint 
disease prior to April 1997, this result is no less favorable 
to the veteran than a determination involving "staged 
ratings' could have been.)  Thus, the RO in effect complied 
with the principles enunciated in Fenderson, and for the 
Board to remand the claim would serve no purpose.

The issue on this appeal of the claim is whether the veteran 
is entitled to an evaluation in excess of 10 percent for her 
left knee degenerative joint disease.  Diagnostic Code 5003 
provides, in pertinent part, that when degenerative arthritis 
has been established by x-ray findings, it will be rated 
under applicable Diagnostic Codes on the basis of limitation 
of motion of the specific joint involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When limitation of motion has been shown to a degree 
that warrants a noncompensable rating under the applicable 
Diagnostic Codes, a rating of 10 percent is to be assigned 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. §  4.71a, Diagnostic 
Code 5003.  For the purpose of rating disability from 
arthritis, the knee is considered one major joint.  See 
38 C.F.R. § 4.45(f) (1999).  The Diagnostic Codes pertaining 
to limitation of motion of the knee are 5260 (flexion) and 
5261 (extension).  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  It has also been held the 10 percent rating 
under Diagnostic Code 5003 based on limitation of motion is 
warranted when there are x-ray findings of arthritis coupled 
with evidence of painful motion.  Lichtenfels, 1 Vet. App. at 
487-88.  

Applying these principles to the evidence of record here, the 
Board is of the opinion that the veteran is entitled to a 10 
percent evaluation, but no more, for her left knee 
degenerative joint disease.  There is no evidence indicating 
that the veteran has a compensable limitation of motion in 
her left knee.  During the VA examination conducted in April 
1997, the veteran's left knee range of motion was measured as 
full (i.e., 0-140 degrees).  See 38 C.F.R. § 4.71, Plate II 
(1999).  For limitation of motion to receive a 10 percent 
evaluation under Diagnostic Code 6260, flexion must be 
limited to 45 degrees.  For limitation of motion to receive a 
10 percent evaluation under Diagnostic Code 5261, extension 
must be limited to 10 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Therefore, a compensable rating under 
Diagnostic Codes 5260 and 5261 based on limitation of motion 
is not in order. 

However, the Board agrees with the RO that the veteran is 
entitled to a 10 percent evaluation for her left knee 
degenerative joint disease based on x-ray evidence of 
arthritis coupled with painful motion.  See Lichtenfels, 1 
Vet. App. at 487-88.  In statements that she made in January 
and February 1996 to the RO, and in August and October 1995 
to VA physicians that have examined or treated her, the 
veteran has reported that she has constant pain in her left 
knee.  Such contentions about one's own symptoms are 
competent evidence thereof.  See Bruce v. West, 11 Vet. App. 
405, 410-11 (1998), citing Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  From those statements it can be inferred that 
the veteran has pain with motion.  The record also shows that 
during her August 1995 VA examination, the veteran 
specifically reported having pain on motion.  On that same 
examination, she evinced pain when pressure was applied to 
her extended patella.  In referring the veteran for an MRI 
study in October 1997, her physician wrote that she was 
having swelling of her left knee.  Therefore, a 10 percent 
evaluation, but no more, for degenerative joint disease of 
the left knee is appropriate.


ORDER

An evaluation in excess of 10 percent from April 5, 1995, for 
degenerative joint disease of the left knee is denied.


REMAND

As stated above, the RO issued a supplemental statement of 
the case in February 1999 in which it purported to continue 
the 10 percent evaluation established in July 1996 under 
Diagnostic Code 5257 for instability of the left knee but to 
recharacterize the left knee disability as degenerative joint 
disease under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The RO's granting of a 10 percent 
rating under Diagnostic Code 5003 constituted an 
acknowledgment that the veteran was entitled to separate 
evaluations for her left knee on account of degenerative 
joint disease and instability, respectively.  The Board 
notes, however, that the General Counsel of VA has held that 
a claimant who is rated for instability of the knee under 
Diagnostic Code 5257 may receive in appropriate cases a 
separate evaluation for arthritis in that knee under 
Diagnostic Code 5003.  See VAOPGCPREC 23-97 (July 1, 1997) 
and VAOPGCPREC 9-98 (August 14, 1998).  The RO's assignment 
of a separate evaluation for degenerative joint disease was 
in keeping with this holding.  However, the assignment of the 
separate evaluation for degenerative joint disease did not 
permit the RO summarily to divest the veteran of the 10 
percent rating that she had enjoyed under Diagnostic Code 
5257.  

Regulation 38 C.F.R. § 3.105(e) (1999) prescribes the 
procedure that must be followed when the agency of original 
jurisdiction proposes to reduce the evaluation of a service-
connected disability and such lower evaluation would result 
in a reduction or discontinuance of compensation payments 
currently being made.  This procedure was not followed by the 
RO, and hence, the veteran has not been afforded her right to 
due process of law.

Therefore, this case is REMANDED for the following action:

As to the claim of entitlement to a 
greater original evaluation for left knee 
patellofemoral syndrome, the RO must 
follow the procedures outlined in 
38 C.F.R. § 3.105(e) before any reduction 
for ligament laxity may be effectuated.  
If the reduction was inappropriate the 
prior separate rating must be 
reestablished.  Documentation of each 
action taken by the RO under this 
regulation is to be placed in the claims 
file.  In reviewing the veteran's claim 
under this regulation, the RO should 
consider the appropriateness of staged 
ratings, in accordance with the holding 
of Fenderson.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


 



